DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claim 15 is objected to because of the following informalities: in line 8, “the processor” should be “the at least one processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0329487) in view of Nakamura et al. (US 2021/0234628) and Liu et al. (US 2020/0022177).
Regarding Claim 1, Chen teaches a method for performing uplink transmission by a user equipment (UE) ([0062] terminal device) in a wireless communication system ([0062] a method for uplink data transmission), the method comprising:
receiving a plurality of downlink control information (DCI) from a base station ([0120] the terminal device receives multiple DCIs sent by the network device);
determining the plurality of DCI is used for a scheduling of uplink transmission ([0120] different DCI being used to schedule uplink transmission on different panels, and determines uplink channel information of the corresponding panels according to different resource sets indicated in different DCI);
identifying at least one scheduled resource for the uplink transmission based on the plurality of DCI ([0065] the first DCI may include the indication information of the first reference signal resource set and the indication information of the first reference signal resource; [0120] different DCI being used to schedule uplink transmission on different panels, and determines uplink channel information of the corresponding panels according to different resource sets indicated in different DCI); and
performing the uplink transmission to the base station, based on the at least one scheduled resource ([0120] determines uplink channel information of the corresponding panels according to different resource sets indicated in different DCI, and then independent transmission parameters may be adopted for data transmission of multiple panels, so that the multi-panel transmission flexibility and the uplink spectrum efficiency may be improved).
	However, Chen does not teach wherein the plurality of DCI includes a DCI format 0_0 and a DCI format 0_1 related to the scheduling of the uplink transmission, wherein ordering information for the plurality of DCI is included in at least one of a specific ordering or flag field in each of the plurality of DCI.
	In an analogous art, Nakamura teaches wherein the plurality of DCI includes a DCI format 0_0 and a DCI format 0_1 related to the scheduling of the uplink transmission ([0049] In the DCI format, there are DCI format 0_0 and DCI format 0_1, which is a DCI format for scheduling of the PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakamura’s method with Chen’s method so that PUSCH resources can be dynamically scheduled and the corresponding parameters can be configured correctly by the base station to the UE. Thus, the efficiency of the system can be improved.
The combination of Chen and Nakamura does not teach wherein ordering information for the plurality of DCI is included in at least one of a specific ordering or flag field in each of the plurality of DCI.
In an analogous art, Liu teaches wherein ordering information for the plurality of DCI is included in at least one of a specific ordering or flag field in each of the plurality of DCI ([0086] a position indication field (PIF) may be added to each DCI to indicate the position information of the next DCI in the shared searching space; [0096] the base station adds a position indication field, PIF, to each DCI, according to the determined detection order of the DCIs and the positions of the more than one DCI in the shared searching space; [0101] the UE determines a position of a next DCI according to a PIF field in the detected DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu’s method with Chen’s method so that it can greatly simplify the complexity of DCI blind detection, greatly reduce the time delay of DCI blind detection performed by the UE, so as to reduce the power consumption of the UE, and save the hardware and network resources (Liu [0036]).

Regarding Claim 5, the combination of Chen, Nakamura and Liu, specifically Chen teaches the plurality of DCI is received at a same time ([0116] the operation that the second DCI is received at the same time of receiving the first DCI may include that: the terminal device receives the first DCI and the second DCI in the same slot, or, the terminal device receives the first DCI and the second DCI in the same OFDM symbol, or the terminal device detects the first DCI and the second DCI in the same control channel).

Regarding Claim 6, the combination of Chen, Nakamura and Liu, specifically Chen teaches the uplink transmission is transmitted at a same time ([0113] multiple panels of the terminal can be fully utilized to transmit data at the same time) based on at least one of a scheduling offset or a reception timing of each of the plurality of DCI ([0116] the operation that the second DCI is received at the same time of receiving the first DCI).

Regarding Claim 7, the combination of Chen, Nakamura and Liu, specifically Chen teaches resource regions related to resource allocation field values individually included in the plurality of DCI is overlapped ([0063] the reference signal resource set may include at least one reference signal resource, each reference signal resource set is used for the same function but different sets may have different functions. Different reference signal resources in the same reference signal resource set have at least one parameter that is the same. For example, the same parameter may be at least one of the following parameters: a power control parameter, a transmission bandwidth parameter, the number of antenna ports of the SRS resource, the number of OFDM symbols occupied in a slot, the number of signal replications in a slot, a function configuration and a transmission slot).

Regarding Claim 12, the combination of Chen, Nakamura and Liu, specifically Chen teaches the uplink transmission is performed based on a combination of information included in each of the plurality of DCI ([0120] different DCI being used to schedule uplink transmission on different panels, and determines uplink channel information of the corresponding panels according to different resource sets indicated in different DCI, and then independent transmission parameters may be adopted for data transmission of multiple panels).

Regarding Claim 13, the combination of Chen, Nakamura and Liu, specifically Chen teaches each of the plurality of DCI includes a SRS resource indicator (SRI), and wherein a resource related to each SRI is mapped to each panel constituting a multi-panel, and the uplink transmission is performed ([0064] the reference signal resource set may be an SRS resource set, and the SRS resource set includes at least one SRS resource, the SRS resource being used to transmit an SRS; [0070] the terminal device makes the multiple reference signal resource sets corresponding to the multiple panels one to one, namely the terminal device implements transmission of the corresponding panel according to the first reference signal resource set indicated by the indication information of the first reference signal resource set in the first DCI; [0107] the reference signal resource may be an SRS resource and correspondences between the SRS resource and power control parameters, and/or correspondences between SRS Resource Indicators (SRI) and power control parameters may be pre-configured for the terminal device by the network device; [0117] the second DCI includes indication information of second reference signal resource set).

Regarding Claim 14, the combination of Chen, Nakamura and Liu, specifically Chen teaches the uplink transmission is performed by applying at least one of a timing advance (TA) value or a power control parameter which are common per each panel of a multi-panel ([0063] the same parameter may be at least one of the following parameters: a power control parameter).

Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1, in addition to the claimed at least one transceiver ([0152] transceiver 320) and at least one processor ([0152] processor 310), at least one memory includes at least one instruction performed by the processor ([0152] The memory 330 may be configured to store an instruction. The processor 310 is configured to execute the instruction stored in the memory 330 to control the transceiver 320 to send information or signals).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Nakamura et al., Liu et al. (hereinafter Liu ‘177) and Liu et al. (US 2018/0367205, hereinafter Liu ‘205).
Regarding Claim 2, the combination of Chen, Nakamura and Liu ‘177 does not teach transmitting, to the base station, first information related to a number of the plurality of DCI receivable by the UE.
In an analogous art, Liu ‘205 teaches transmitting, to the base station, first information related to a number of the plurality of DCI receivable by the UE ([0020] The UE may report, in the initial access, capability information comprising the number of antenna panels, the number of TRX units, the number of concurrent analog beams to be formed by each panel, the number of spatial layers (e.g., streams) supported by each analog beam and the number of digital ports supported by each analog beam).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘205’s method with Chen’s method so that the base station can send multiple DCIs according to UE’s capability. Thus, a more flexible and efficient system is achieved.

Regarding Claim 3, the combination of Chen and Nakamura does not teach receiving, from the base station, second information related to a number of the plurality of DCI for the scheduling of uplink transmission to be received by the UE.
In an analogous art, Liu ‘177 teaches receiving, from the base station, second information related to a number of the plurality of DCI for the scheduling of uplink transmission to be received by the UE ([0078] the DCIs generated by the base station may further include a NIF field to indicate the number of DCIs sent for the UE on a shared searching space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Liu ‘177’s method with Chen’s method so that it can greatly simplify the complexity of DCI blind detection, greatly reduce the time delay of DCI blind detection performed by the UE, so as to reduce the power consumption of the UE, and save the hardware and network resources (Liu ‘177 [0036]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Nakamura et al., Liu ‘177, Liu ‘205 and Zhang et al. (US 2019/0140729).
Regarding Claim 4, the combination of Chen, Nakamura, Liu ‘177 and Liu ‘205 does not teach the second information is configured in an unit of a component carrier or a bandwidth part (BWP).
In an analogous art, Zhang teaches the second information is configured in an unit of a component carrier or a bandwidth part (BWP) ([0081] In cross-carrier and cross-BWP scheduling, the DCI and the data can be transmitted in different carrier or BWPs, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s method with Chen’s method so that a wider bandwidth for uplink transmission from multiple BWPs is utilized to achieve higher data throughput in the system. Thus, performance and QoS of UE devices is improved.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Nakamura et al., Liu ‘177 and Tomeba et al. (US 2020/0389885).
Regarding Claim 8, the combination of Chen, Nakamura and Liu ‘177 does not teach the plurality of DCI includes at least one of an MCS field or precoder co-phasing information.
In an analogous art, Tomeba teaches the plurality of DCI includes at least one of an MCS field or precoder co-phasing information ([0056] the DCI format for the uplink includes uplink control information such as information of PUSCH resource allocation, information of MCS for PUSCH, and a TPC command for PUSCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tomeba’s method with Chen’s method so that optimal MCS can be adaptively selected to achieve better spectral efficiency for each transmitting panel. Thus, performance and QoS of UE devices is improved.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Nakamura et al., Liu ‘177 and Takeda et al. (US 2021/0144714).
Regarding Claim 10, the combination of Chen, Nakamura and Liu ‘177 does not teach whether the plurality of DCI is used for scheduling of the uplink transmission is determined based on a specific field included in each of the plurality of DCI.
In an analogous art, Takeda teaches whether the plurality of DCI is used for scheduling of the uplink transmission is determined based on a specific field included in each of the plurality of DCI ([0032] Whether DCI is a DL assignment, a UL grant, or UCI-scheduling DCI may be determined based on the value of a specific bit field included in the DCI, or may be determined based on which of a number of given values the DCI's payload size is, or may be determined based on in which resource region the DCI is detected, assuming that each DCI is mapped to a different resource region in advance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takeda’s method with Chen’s method so that the uplink resources can be correctly and efficiently allocated by the base station to the terminal. Thus, control channels can be communicated properly when communication is carried out using different formats from those of existing LTE systems (Takeda [0009]).

Regarding Claim 11, the combination of Chen, Nakamura and Liu ‘177 does not teach receiving, from the base station, information related to a resource where the plurality of DCI is transmitted.
In an analogous art, Takeda teaches receiving, from the base station, information related to a resource where the plurality of DCI is transmitted ([0091] The network may report, to the UE, resource information that indicates which CORESETs are associated with which DCI formats and/or DCI sizes, ALs and the numbers of blind -decoding candidates, by way of higher layer signaling. The network may allocate a DL control channel (DCI) associated with a CORESET, in the CORESET, and transmit the DL control channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takeda’s method with Chen’s method so that DCI formats, ALs, and the numbers of blind-decoding candidates suitable for each CORESET can be configured by allocating and configuring multiple DCI formats into multiple CORESETs, so that the receiving performance of DCI can be improved (Takeda [0101]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao (US 2021/0044388) teaches DCI format for uplink transmission in NR.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413         

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413